Citation Nr: 9919114	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for disability, 
including undiagnosed illness, manifested by headaches.  

2.  Entitlement to service connection for disability, 
including undiagnosed illness, manifested by joint pain.  

3.  Entitlement to service connection for disability, 
including undiagnosed illness, manifested by memory loss.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July to November 1982 
and from September 1990 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision.  

This case was previously before the Board, but in May 1997 
was remanded in part for additional development.  In 
particular, development of the veteran's entitlement to the 
above-stated conditions as being secondary to undiagnosed 
illness was thought to be inextricably intertwined with the 
claims of service connection.  

I note that originally, the veteran's appeal included the 
claim for entitlement to service connection for hypertension.  
This issue was denied in the Board's May 1997 decision.  The 
issues pertaining to compensation for memory loss are the 
topic of the REMAND section of this document.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current headache disability and injury or disease 
during the veteran's active service.  

2.  The veteran's headaches have been diagnosed as chronic 
muscle tension headaches.

3.  The record does not contain competent evidence of a nexus 
between a current disability due to arthralgias of the knees, 
wrists, and hands, and injury or disease during the veteran's 
active service. 

4.  The veteran's joint pains are not disabling to a 
compensable degree.


CONCLUSION OF LAW

The veteran's claims for service connection for disabilities, 
including undiagnosed illness, manifested by headaches and 
joint pains are not well grounded.  38 U.S.C.A. §§ 1110, 
1117(a), 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of :  (1) active military, naval or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

The veteran contends that he has headaches and joint pain 
related to his active service.  However, he is advised that 
where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

In this case, the Board has determined, for the reasons 
discussed below, that the claims for service connection for 
headaches and joint pains, including the claim that headaches 
and joint pains are manifestations of undiagnosed illness, 
are not well grounded.  Nonetheless, under 38 U.S.C.A. 
§ 5103(a), VA should advise the claimant of the evidence 
necessary to complete his application.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  This obligation was 
successfully completed by the RO in its statement of the 
case.  Likewise, the Board's discussion below informs the 
veteran of the requirements for the completion of his 
application for the claims for service connection.  

a.  Headaches.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - the most 
recent VA examination report contains a diagnosis of chronic 
muscle tension headaches.  Concerning the second element -- 
evidence of incurrence or aggravation of a disease or injury 
in service - the service medical records do not contain any 
diagnoses of headaches, although records show that the 
veteran reported that he had severe headaches on the report 
of medical history completed at the time of his separation 
from active service in 1991.  The veteran's claim must fail, 
however, as he has not presented competent evidence of the 
third element, that is, evidence of a nexus between current 
disability and injury or disease during service.

None of the medical records attribute the veteran's current 
headaches to a disease or injury noted during his active 
military service.  The veteran has stated that he has had 
chronic headaches since service in the Persian Gulf in 1991.  
Even though continuity of symptomatology is demonstrated, 
competent evidence must relate the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In this case, the veteran is competent to say that 
he has headaches, i.e., that his head hurts, but he is not 
competent to determine the cause of his pain, that is, he is 
not competent to say that the headaches he has now have the 
same cause as those which he experienced during service.  
Without such evidence, the claim for service connection for 
headaches is not well grounded.  

b.  Joint Pain.  

The veteran's claim for service connection must fail as the 
veteran has not presented competent evidence that he 
currently has a joint disability associated with injury or 
disease noted in his active service.  

Postservice treatment records show that the veteran was 
examined by VA in April 1995.  At that time, he reported a 
history remarkable for joint pain affecting his wrists.  
However, the reports of outpatient treatment from May 1995 
associate the veteran's symptoms of wrist and hand pain with 
carpal tunnel syndrome.  The report of the July 1998 VA 
examination confirmed the presence of arthralgias in the 
wrists and the presence of a small osteoma at the volar 
aspect of the distal end of the proximal phalanx of the 
fourth digit of the left hand.  However, the veteran's claim 
for service connection must fail as there is no indication 
that any of these conditions was present in active service or 
that the veteran's current disability is related to injury or 
disease noted during his active service.  

The veteran's contentions are to the effect that he has had 
joint pain since his active service.  In effect, the 
veteran's contentions are probative to the extent that they 
suggest a continuity of symptomatology from the veteran's 
military service.  38 C.F.R. 3.303(b).  However, in this 
case, lay evidence of continuity of symptoms is not 
sufficient, but a medical nexus is needed.  See Savage v. 
Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to identify the extent of injury in service, as well as to 
show that the current clinical findings are related to the 
veteran's inservice complaint.  This type of evidence is 
absent.  Consequently, the claim for service connection for 
joint pain is not well grounded.  

c.  Headaches and Joint Pains as 
Manifestations of Undiagnosed Illness

Concerning the first element - evidence of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War - the veteran's DD 214 shows that he served in that area 
between November 1990 and June 1991.  

Concerning the second element - manifestations or one or more 
signs or symptoms of undiagnosed illness - the Board notes 
that both headaches and joint pains are listed in 38 C.F.R. 
§ 3.317(b), and that these are the type of symptoms for which 
lay evidence is competent.  That is, the veteran is competent 
to say that he experiences pain in his head and his joints.

The veteran's claims for service connection for headaches and 
joint pains as a manifestation of an undiagnosed illness must 
fail, however, as he had not presented evidence of the third 
or fourth element, that is, objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period, or a nexus between the chronic 
disability and the undiagnosed illness, as discussed below.

In this case, the veteran's headaches have been diagnosed as 
chronic muscle contraction headaches or muscle tension 
headaches, both in the treatment records and in the report of 
the July 1998 VA numerological examination.  Thus, they are 
not a manifestation of an undiagnosed illness.  Consequently, 
the fourth element is lacking as to this claim.

The veteran's joint pains apparently have not been attributed 
to any particular physiologic cause; for example, the x-rays 
do not show evidence of arthritis, and the final diagnosis in 
the July 1998 VA examination was of arthralgias of the knees, 
wrists, and hands.  Arthralgia is defined as "pain in a 
joint."  Dorland's Illustrated Medical Dictionary 122 (26th 
ed. 1981).  Nonetheless, the veteran's claim as to joint 
pains must fail as they were neither manifested during 
service nor are they manifested to a compensable degree.  
Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.  By analogy to Hicks, 
painful motion might be considered disabling to a compensable 
degree even without x-ray evidence of pathology.  In this 
case, however, both the July 1998 and April 1995 VA 
examinations noted that the movements of the joints examined 
were without pain.  Consequently, this claim is not well 
grounded, as the third element is lacking.  


ORDER

The veteran's claim for service connection for a disability 
manifested by headaches, including an undiagnosed illness, is 
not well grounded.  The appeal is denied.  

The veteran's claim for service connection for disability 
manifested by joint pain, including an undiagnosed illness, 
is not well grounded.  The appeal is denied.  


REMAND


In essence, the veteran claims that he is entitled to service 
connection for memory loss based on his Persian Gulf service.  
The reports of VA examinations conducted in 1995 show that 
the veteran reported that he had problems with memory loss 
since his return from the Persian Gulf.  The examiner 
recorded the diagnosis of possible Persian Gulf syndrome with 
memory loss, among other symptoms.  Again, at the July 1998 
VA mental health examination, the examiner stated the veteran 
had subjective memory loss, some of which could be seen on 
examination.  The examiner noted in addition that this 
"could be related to his derivative that he may have been 
exposed to in the Persian Gulf".  The exact meaning of this 
opinion is unclear.  Nevertheless, the examiner noted that 
the veteran could recall one of three words after a period of 
2 minutes.  The examiner also stated that short and remote 
memory was fair.  Furthermore, other psychiatric diagnoses 
including anxiety with post-traumatic stress disorder 
features were diagnosed. 

In view of the ambiguity in the current record, the case is 
remanded to the RO for the following actions:  

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of the veteran's 
complaints of memory loss.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available for the examiner for 
use in studying the case.  The examiner 
is requested to comment on whether there 
is medical evidence, perceptible to an 
examiner, or non-medical evidence, 
capable of independent verification, that 
the veteran exhibits objective 
indications of chronic disability 
manifested by memory loss.  The examiner 
should indicate, if possible, whether any 
memory loss is due to a diagnosed 
condition or to an undiagnosed illness.  
If due to a diagnosed condition, the 
examiner should offer an opinion as to 
the medical likelihood of a nexus between 
the current disability and injury or 
disease noted during the veteran's active 
military service.  

2.  The RO then should review the 
remainder of the veteran's claims in 
light of the additional development.  If 
the benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

